Citation Nr: 1011883	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  04-26 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a previous determination that injuries 
sustained by the Veteran in a motor vehicle accident on or 
about April 14, 1982, were not incurred in the line of duty 
(LOD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to 
August 1985.

In an unappealed administrative decision dated in September 
1998, it was determined that injuries sustained by the 
Veteran in a motor vehicle accident on or about April 14, 
1982, were due to willful misconduct and were not incurred in 
LOD.  In May 2001, the Veteran attempted to reopen this 
administratively final determination.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 RO decision, which 
apparently reopened and denied claims for service connection 
for residuals of a right knee injury, neuropathy of the upper 
left arm, residuals of a left shoulder injury, and scars of 
the right knee and left shoulder.  

The Board notes that the RO characterized the issue currently 
on appeal before the Board as separate issues of entitlement 
to service connection for residuals of a right knee injury, 
neuropathy of the upper left arm, residuals of a left 
shoulder injury, and scars of the right knee and left 
shoulder in the March 2002 rating decision.  However, the RO 
clearly denied these issues in this rating decision due to 
the fact that the Veteran's injuries from his 1982 motor 
vehicle accident were incurred due to his own misconduct.  
The Board notes that the Veteran has never indicated that his 
claimed injuries were due to any other incidents in service.  
The Veteran has only asserted that these claimed disabilities 
should be service connected as due to the 1982 motor vehicle 
accident.  As such, the Board in a February 2006 Remand 
recharacterized the separate issues of entitlement to service 
connection for residuals of a right knee injury, neuropathy 
of the upper left arm, residuals of a left shoulder injury, 
and scars of the right knee and left shoulder as a single 
application to reopen a previous determination that injuries 
sustained by the Veteran in a motor vehicle accident on or 
about April 14, 1982, were not incurred in LOD.

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.

The Board notes that this issue was remanded a second time in 
September 2009 for further development.  

In May 2005, a hearing was held before the undersigned 
Veterans Law Judge in Washington, D.C.  A transcript of that 
proceeding has been associated with the claims folder.

During this hearing, the representative argued that error had 
been committed in the September 1998 administrative decision 
in which it was first held that injuries sustained by the 
Veteran in a motor vehicle accident on or about April 14, 
1982, were due to willful misconduct.  In the February 2006 
remand, the Board found that the representative's arguments 
could be construed as raising a claim of clear and 
unmistakable error in the September 1998 decision and 
referred the claim to the RO for appropriate action.  No 
action was taken with respect to this claim.  This issue was 
again referred back to the RO for appropriate action in the 
September 2009 Board remand.  Again, no action was taken with 
respect to this claim.  

The issue of whether a clear and unmistakable error was 
committed in the September 1998 decision has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  




FINDINGS OF FACT

1.  By an administrative decision dated in September 1998, it 
was determined that injuries sustained by the Veteran in a 
motor vehicle accident on or about April 14, 1982, were due 
to willful misconduct and were not incurred in LOD.  

2.  Evidence received since the September 1998 administrative 
decision does not bear directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The September 1998 administrative decision denying the 
Veteran's claim seeking a determination that injuries 
sustained by the Veteran in a motor vehicle accident on or 
about April 14, 1982, were incurred in LOD is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence sufficient to reopen the 
Veteran's claim has not been submitted.  See 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2009).  Thus, any error related to this 
element is harmless. 

VCAA letters dated in October 2001 and October 2009 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio, at 187.  The Veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  These letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  Additionally, the October 
2009 letter described how appropriate disability ratings and 
effective dates were assigned. 

For purposes of evaluating the Veteran's request to reopen 
his claim, the Board observes that in Kent v. Nicholson, 20 
Vet. App. 1 (2006), the Court held that with regard to 
matters that involve a request to reopen a previously denied 
claim for service connection based upon the receipt of new 
and material evidence, in addition to providing notice of the 
evidence and information that is necessary to establish 
entitlement to service connection, VA must first notify a 
claimant of the evidence and information that is necessary to 
reopen the claim.  To that end, the Court determined that in 
the context of a claim to reopen, the VCAA requires that VA 
must first review the bases for the prior denial of record, 
and then release a notice letter to the Veteran that explains 
the meaning of both 'new' and 'material' evidence, and also 
describes the particular type(s) of evidence necessary to 
substantiate any service connection elements that were found 
to be insufficiently shown at the time of the prior final VA 
denial.  See Kent, supra.

The October 2009 letter informed the Veteran that new and 
material evidence was needed to substantiate his claim to 
reopen and described what would constitute such new and 
material evidence.  This letter specifically explained the 
bases of the prior final denial, and directed the Veteran to 
submit any new and material evidence relating to the fact 
that the injuries resulting from his motor vehicle accident 
were not incurred in the line of duty and were due to willful 
misconduct.  Therefore, as the Veteran was informed that new 
and material evidence was needed to substantiate his claim to 
reopen, what would constitute such new and material evidence, 
and the correct bases of the prior final denial on the 
merits, the Board finds that this letter was fully compliant 
with the requirements set forth in Kent v. Nicholson.   See 
Kent, supra.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and 
relevant VA medical records are in the file.  The Board 
acknowledges that the Veteran has asserted throughout the 
processing of this claim that the initially unfavorable LOD 
determination by the service department was successfully 
appealed and overturned.  The Board notes that the National 
Personnel Records Center (NPRC) indicated in March 2004 that 
records relating to LOD for an automobile accident in Germany 
do not exist and that further efforts to locate them would be 
futile.  The Board further requested these records from the 
Army Review Board and the Army Board for Corrections of 
Military Records.  The Board also made 3 requests for these 
records from the Army Human Resources Command.  In May 2009, 
a Formal Finding on the Unavailability of Records from the 
Army Discharge Review Board and the Army Board of Corrections 
of Military Records was made.  The Veteran was informed in 
the May 2009 supplemental statement of the case (SSOC) that 
no new records had been located to substantiate his claim to 
reopen.  The Board has made exhaustive efforts in attempt to 
locate any missing records relating to this claim to no 
avail.  As such, the Board finds that all records identified 
by the Veteran as relating to this claim have been obtained, 
to the extent possible.  The record contains sufficient 
evidence to make a decision on the claim.  VA has fulfilled 
its duty to assist.

With regard to applications to reopen previously denied 
claims, VA's responsibility to assist the Veteran extends to 
requesting evidence from any new source identified by the 
claimant, and if that evidence is not new and material, the 
claim is not reopened, and VA has no further duties to the 
Veteran with respect to that particular claim.  VA does not 
have a duty to provide the Veteran with a VA examination if 
the claim is not reopened.  The VCAA explicitly stated that, 
regardless of any assistance provided to the claimant, new 
and material evidence must still be submitted to reopen a 
claim.  See 38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2009).  As discussed above, in this 
case, the RO complied with VA's notification requirements and 
informed the Veteran of the information and evidence needed 
to substantiate his claim to reopen.  Since no new and 
material evidence has been submitted in conjunction with the 
recent claim, an examination would not be required.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).   

Pursuant to 38 U.S.C.A. §§ 105, 1110 and 1131 (West 2002), 
"no compensation shall be paid if the disability is the 
result of the person's own willful misconduct or abuse of 
alcohol or drugs."  Willful misconduct is defined as "an 
act involving conscious wrongdoing or known prohibited 
action."  It involves deliberate or intentional wrongdoing 
with knowledge of or wanton and reckless disregard of its 
probable consequences.  Mere technical violation of police 
regulations or ordinances will not per se constitute willful 
misconduct.  Willful misconduct will not be determinative 
unless it is the proximate cause of injury, disease, or 
death.  See 38 C.F.R. § 3.1(n) (2009).

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen a 
previously denied claim seeking a determination that injuries 
sustained by the Veteran in a motor vehicle accident on or 
about April 14, 1982, were incurred in LOD.  After a review 
of the evidence of record, the Board finds that new and 
material evidence has not been submitted.  

The Board notes that, by an administrative decision dated in 
September 1998, it was determined that injuries sustained by 
the Veteran in a motor vehicle accident on or about April 14, 
1982, were due to willful misconduct on the part of the 
Veteran and were not incurred in LOD.  Rating actions are 
final and binding based on evidence on file at the time the 
claimant is notified of the decision and may not be revised 
on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a) (2009).  The 
claimant has one year from notification of an RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.201, and 20.302(a) (2009).  The Veteran was 
notified of the determination via a September 14, 1998, 
letter.  He did not file a timely appeal.  Therefore, the 
September 1998 administrative decision became final.  See 38 
U.S.C.A. § 7105 (West 2002).  In order to reopen a claim 
which has been denied by a final decision, the claimant must 
present new and material evidence.  38 U.S.C.A. § 5108 (West 
2002).  

The Board acknowledges that the regulation regarding new and 
material evidence has been amended.  See 38 C.F.R. § 3.156(a) 
(2009).  This amendment to 38 C.F.R. § 3.156(a) applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001.  The Veteran's request to reopen his 
claim seeking a determination that injuries sustained by the 
Veteran in a motor vehicle accident on or about April 14, 
1982, were incurred in LOD was filed prior to that date.  
Therefore, the amended regulation does not apply.

For claims filed prior to August 29, 2001, new and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The basis for the September 1998 denial was that the evidence 
continued to show that the injuries sustained by the Veteran 
in a motor vehicle accident on or about April 14, 1982, were 
due to willful misconduct on the part of the Veteran and were 
not incurred in LOD.  At the time of this denial, service 
records, statements submitted by the Veteran, and VA medical 
records were considered. 

The new evidence submitted since this denial consists of VA 
medical records, duplicate copies of service records, a copy 
of a 1988 letter from the Army Discharge Review Board 
indicating that the Veteran's discharge had been updated to 
honorable, literature regarding LOD determinations, and the 
Veteran's statements and hearing testimony. 

With regard to the Veteran's new VA medical records, the 
Board notes that these records do not relate to whether the 
injuries sustained by the Veteran in a motor vehicle accident 
on or about April 14, 1982, were due to willful misconduct 
and were not incurred in LOD.  Thus, while this evidence is 
new, it does not bear directly and substantially upon the 
specific matter under consideration and by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Therefore, these records 
will not be considered new and material for the purpose of 
reopening this claim.

With regard to the copies of service records submitted by the 
Veteran, the Board notes that these records are duplicative 
of service records already associated with the claims file.  
Therefore, this evidence cannot be considered new in that it 
duplicates evidence that has already been considered by the 
RO in the previous final decision.  Thus, these records are 
considered cumulative or redundant and will not be considered 
new and material for the purpose of reopening this claim.

With regard to the 1988 letter from the Army Discharge Review 
Board indicating that the Veteran's discharge had been 
updated to honorable, the Board acknowledges that this letter 
reflects that the Veteran's discharge had been altered from 
"under honorable conditions" to "honorable".  However, the 
character of the Veteran's service does not relate to whether 
the injuries sustained by the Veteran in a motor vehicle 
accident on or about April 14, 1982, were due to willful 
misconduct and were not incurred in LOD.  The Board notes 
that the Veteran was not discharged from service due to the 
April 1982 motor vehicle but remained in service until August 
1985, over 3 years after this incident occurred, at which 
time he was discharged following a June 1985 suicide attempt.  
There is no indication that the character of service that the 
Veteran was initially assigned or the corrected character of 
service assigned in 1988 was related whatsoever to the 1982 
accident.  Thus, while this evidence is new, it does not bear 
directly and substantially upon the specific matter under 
consideration and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Therefore, this letter will not be considered new and 
material for the purpose of reopening this claim.

With regard to the literature regarding LOD determinations, 
the Board finds that these texts are generic and do not 
address the facts in this particular Veteran's own case.  
Thus, while this evidence is new, it does not bear directly 
and substantially upon the specific matter under 
consideration and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Therefore, this literature will not be considered new and 
material for the purpose of reopening this claim.

With regard to the Veteran's lay statements and hearing 
testimony asserting the injuries he sustained in a motor 
vehicle accident on or about April 14, 1982, were not due to 
willful misconduct but were incurred in LOD, the Board finds 
that these statements are duplicative of evidence previously 
submitted, as the Veteran has previously asserted that these 
injuries were incurred in LOD.  Therefore, this evidence 
cannot be considered new in that it essentially duplicates 
evidence that has already been considered by the RO in the 
previous final decision.  Thus, these lay statements and 
hearing testimony are considered cumulative or redundant and 
will not be considered new and material for the purpose of 
reopening this claim.

Although the Board is sympathetic to the Veteran's health 
difficulties, no new and material evidence has been received 
sufficient to reopen his claim.  Until the Veteran meets the 
threshold burden of submitting new and material evidence 
sufficient to reopen his claim, the benefit of the doubt 
doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

As new and material evidence has not been received regarding 
the previous determination that injuries sustained by the 
Veteran in a motor vehicle accident on or about April 14, 
1982, were not incurred in LOD, the Veteran's claim is not 
reopened, and the appeal is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


